Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 2 November 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Germantown Nov. 2. 1793.

After having experienced on my journey the extremes of heat, cold, dust and rain, I arrived here yesterday. I found at Baltimore that the stages run no further North, and being from that circumstance thrown into the hands of the harpies who prey upon travellers, was pretty well fleeced to get here. I think from Fredericksburg here with a single servant cost me upwards of seventy dollars. Before this change in the weather the fever had very much abated in Philadelphia, and at this time it has almost entirely disappeared, insomuch that the inhabitants are very many of them returning into the city. This is very necessary for our accomodation here, as this place is so full that I have been able to obtain a bed in a corner of the public room of a tavern only, and that as a great favor, the other alternative being to sleep on the floor in my cloak before the fire. In this state I am awaiting till some of the Philadelphians may take courage to go into the city, and make a vacancy here. Nothing will be done by the President as to the meeting of Congress. It is imagined that knowing he is here, they will rendesvous here, and after settling informally to what place they will remove, they will go into the feilds of the city and pass a regular vote. The pure blacks have been found insusceptible of the infection, the mixed blood has taken it. What is more singular is that tho’ hundreds have been taken with the disease out of Philadelphia, have died of it after being well attended, yet not a single instance has occurred of any body’s catching it out of Philadelphia. The question for the session of Congress will lie between Philadelphia New York and Lancaster.—Freneau’s paper is discontinued. I fear it is the want of money. He promises to resume it before the meeting of Congress. I wish the subscribers in our neighborhood would send on their money.—My love to my dear daughters & am with sincere esteem Dr. Sir Your’s affectionately

Th: Jefferson


P.S. Mr. Hollingsworth at the Head of Elk thinks he can immediately send me on a good overseer in the place of Rogers. I authorised him to allow exactly the same as to Biddle. Consequently on his arrival I must get you to give him orders on Watson and Colo. Bell for the same necessaries which I had furnished to Biddle.

